Citation Nr: 1145887	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  07-24 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for gastritis with a history of duodenal ulcer. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This appeal was previously before the Board in January 2010, at which time it was remanded for additional development to include obtaining outstanding VA treatment records, requesting specific information and authorization for outstanding private treatment records, and a VA examination, if necessary.  VA treatment records through July 2010 were obtained, a general notice requesting information was sent to the Veteran, and the Veteran was afforded a VA examination in April 2011.  For the reasons discussed below, the Board finds that another remand is necessary.

The Veteran was afforded a videoconference hearing in October 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.  In this regard, the Board observes that the previous remand requested that the RO contact the Veteran and specifically request that he identify the names, addresses and approximate dates of treatment of all private health care providers who had treated him for his gastritis with a history of duodenal ulcer, to include obtaining necessary authorization and release forms.  In March 2010 a general notice was sent to the Veteran informing him that he may submit evidence showing that he was entitled to an increased rating for his gastritis.  This letter, however, did not specifically inform the Veteran that VA was attempting to obtain the private records that he had referenced in his August 2008 hearing, and which the record had previously been held open for 60 days in order that he might submit them.  Then, at the October 2011 Board hearing, the Veteran explained that in the previous few weeks he had been treated by his physician for gastritis, seemingly referencing private treatment.  The record was held open for a period of 30 days to allow him time to obtain and submit these records; however, no records were submitted.  Given the possible relevance of those records to his claim, and the fact that VA has been put on notice of the existence of these records, and that the RO did not specifically request them as previously directed by the remand, another attempt to obtain outstanding private records relevant to the Veteran's gastritis is necessary.

In addition, at his October 2011 hearing, the Veteran referenced treatment by Dr. Stanley occurring every three to six months during the previous five to ten years, with the most recent treatment occurring approximately two months earlier.  He indicated that his gastritis symptomatology was worsening, and that he had requested his medicine be increased to alleviate the pain and acid reflux.  The Veteran explained that his medication had been increased from twenty to forty milligrams, and that his weight fluctuated, with a steady decline of between 10 to 15 pounds.  The Veteran described feeling as if he wanted to vomit when he was eating, and making a conscious effort not to.  He also expressed that his blood was tested, and he was uncertain whether or not he might be anemic.  In addition, the Veteran occasionally took antibiotics to control Helicobacter pylori bacteria.  The record contains VA treatment records dated through July 2010, inclusive of treatment by a John P. Stanley.  The Veteran has, however, indicated that there are more recent medical records.  As VA records are constructively of record, and the Veteran has alleged such records may contain information pertinent to his claim, they must be secured.

Finally, at his most recent VA examination in April 2011, the examiner referenced a March 2011 hemoglobin report.  This report, however, is not of record, and should also be obtained and associated with the claims folder.  

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Although the Veteran was recently examined in April 2011, given the necessary requests for outstanding records relevant to the current severity of the Veteran's gastritis, if such records are obtained, then an addendum opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment of all private health care providers who have provided him treatment for his gastritis with a history of duodenal ulcer.  With any necessary authorization from the Veteran, obtain and associate with the claims file any identified records. 

2.  Obtain and associate with the claims file VA medical records for the Veteran since July 2010, to include a March 2011 hemoglobin report. 

3.  Then, arrange for a VA internal examination to determine the current severity of the Veteran's service-connected gastritis with history of duodenal ulcer.  The examiner should discuss the extent and frequency of any vomiting, hematemesis, melena, anemia, or weight loss, and the frequency of incapacitating episodes, if any. 

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of this decision and any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


